IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-75,061-02


EX PARTE ANTHONY RYAN CEDILLO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1060249R IN THE CRIMINAL DISTRICT COURT
NUMBER TWO FROM TARRANT COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession with
intent to deliver a controlled substance and sentenced to sixty years' imprisonment. The Second
Court of Appeals affirmed his conviction. Cedillo v. State, No. 02-07-360-CR (Tex. App.-Fort
Worth Dec. 18, 2008) (unpublished). 
	Applicant alleges that his trial and punishment hearing were both unfair, that the trial court
should have granted a recusal motion, and several grounds of ineffective assistance of trial and
appellate counsel. The trial court signed findings of fact and conclusions of law addressing the first
five grounds raised by Applicant and recommending that relief be denied. The trial court's findings
do not address a sixth ground raised in an amended writ application properly filed on the 11.07 form
while the initial application was still pending in Tarrant County. 
	Based on the trial court's findings of fact and conclusions of law as well as this Court's
independent review of the entire record, we find that Applicant's claims are without merit.
Therefore, we deny relief on all claims. 

Filed: March 30, 2011
Do not publish